In a negligence action to recover damages for personal injuries, the defendant John Papazian appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated March 6, 1986, which denied his motion to vacate a default judgment against him on the ground that personal jurisdiction was never acquired over him.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly found that personal service could not be effected under CPLR 308 (1) and (2) with "due diligence”. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.